Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species 7, directed to figures 17a-c and 29 without traverse in the reply dated 6/16/2022 is acknowledged.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77, 87, 88 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 77 and 87, the claim recites an improper Markush claim and therefore the meets and bounds of the group are unclear.  The claim should be in the form of “selected from the group consisting of A, B and C” or “selected from the group comprising A, B, or C”.
Further, it is unclear what “substantially opposite” comprises.  Opposite has a specific meaning and adding the term substantially makes this unclear.
In regard to claims 73 and 88, it is unclear what “opposite side from the acetabulum” comprises.  Opposite which side of the acetabulum?  For examination purposes, as best understood this will be interpreted to mean opposite the concave side of the acetabulum (posterior).

Claim Objections
Claims 78, 88 is/are objected to because of the following informalities:  
In regard to claim 78, “an artificial acetabulum surface” in line 8 of the claim should be “the artificial acetabulum surface” since the component was already recited in the preamble.  Consider linking “a prosthetic part” to the artificial surface for clarity.  For example, “the artificial acetabulum surface comprises a prosthetic part”.
In regard to claim 88, “direct or indirect” in lines 8-9 of the claim should be “directly or indirectly” for proper grammar.  “Therefor” should be “therefore” in the third paragraph of the claim for proper spelling.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 69-71, 74-75, 77-80, 83-84, 86-88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarabishy (2003/0060889A1) in view of Hyde (2002/0095214A1).

In regard to claim 69,  Tarabishy teaches a method for treating hip joint osteoarthritis in a human patient (if the anatomical acetabulum is removed, the arthritis will effectively be removed) by providing at least one medical device comprising an artificial hip joint surface (abstract), 
the hip joint comprising an acetabulum, being a part of a pelvic bone, and a caput femur being a part of a femoral bone, and having a partly spherical form having a largest diameter (this is just describing a hip joint),  
wherein said medical device comprises: 
- a prosthetic part 12 adapted to function as an articulating surface (articulates with inner ball 112 as shown in figure 2) comprising a center axis generally coinciding with the acetabulum (see fig 21) and the caput femur center axis when implanted (Fig 2), the method comprising the steps of: 
displacing at least one displaceable protruding supporting member 50 connected to said prosthetic part 12 such that the at least one displaceable protruding supporting member 12 is configured to transfer load from the prosthetic part 12 via the displaceable connection 50 to the pelvic bone  (fig 3) when being displaced relative said prosthetic part in a direction more perpendicular than parallel to the prosthetic part's center axis and being implanted (fig 3, the nail is capable of being displaced such as before insertion and is more perpendicular than parallel to the center axis and transfers load into the bone as shown in fig 23).
However, Tarabishy does not teach placing the prosthetic part in a through-hole in the pelvic bone from the side opposite a concave portion of the acetabulum of the human patient (opposite the anterior is through the posterior).
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
In regard to claim 70, Tarabishy meets the claim limitations as discussed in the rejection of claim 69, and further teaches said medical device comprises at least two parts (20h, 20i, 106, see fig 1), and wherein said at least two parts are adapted to be connected to each other after insertion in the hip joint (fig 1; abstract).
In regard to claim 71, Tarabishy meets the claim limitations as discussed in the rejection of claim 69, and further teaches said medical device further comprises at least one of an artificial caput femur surface or an artificial acetabulum surface (abstract; artificial acetabulum surface; fig 1, 21-22).
In regard to claim 74, Tarabishy meets the claim limitations as discussed in the rejection of claim 71, and further teaches said medical device comprises the artificial acetabulum surface 12 and wherein said artificial acetabulum surface 12 is adapted to have a varying maximum diameter for insertion through a hole in the pelvic bone [0010; 0057; claim 13].
However, Tarabishy does not teach insertion of the acetabulum from the side opposite the concave portion of the acetabulum (interpreted as posterior or to the rear of).
As previously discussed, Hyde teaches insertion of an artificial implant from the side opposite the concave portion of the acetabulum of said human patient (2K, [0005]).  Hyde further teaches said hole having a diameter smaller than said largest diameter of said artificial acetabulum surface, when said artificial acetabulum surface is placed in a functional hip joint. [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
In regard to claim 75, Tarabishy meets the claim limitations as discussed in the rejection of claim 71, and further teaches when said medical device comprises the artificial acetabulum surface 12.  
However, Tarabishy does not teach implanting the acetabulum through a hole in the pelvic bone.
Hyde further teaches said hole has a diameter and wherein largest diameter of said artificial acetabulum surface is larger than said hole, thus said medical device being adapted to hinder said artificial acetabulum surface from passing through said hole, after being placed in a functional hip joint. [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
In regard to claim 77, Tarabishy meets the claim limitations as discussed in the rejection of claim 69, and further teaches said at least one supporting member 50 is adapted to be at least one of: 
in connection with the bone surrounding said hole (see fig 21), and wherein the bone directly or indirectly carries said load (fig 21), 
adapted to be fixated through an inner cortex of the pelvic bone to carry said load, 
and adapted to be fixated to a surface of the pelvic bone which is substantially opposite the concave portion of the acetabulum to carry said load.
In regard to claim 78, Tarabishy teaches a method for treating hip joint osteoarthritis in a human patient by providing a medical device comprising at least one artificial hip joint surface 12, 
the hip joint comprising an acetabulum, being a part of a pelvic bone, and a caput femur being a part of a femoral bone and having a partly spherical form having a largest diameter (this describes an anatomical hip joint), wherein said medical device comprises:
 - a prosthetic part 10 adapted to function as an articulating surface (see fig 27) comprising a center axis generally coinciding with the acetabulum and the caput femur center axis when implanted (see fig 27), wherein said prosthetic part comprises an artificial acetabulum surface 12, the method comprising the steps of:
- displacing at least one displaceable supporting member 50 connected to said prosthetic part 12 [0078; nail may be driven, therefore displacing] such that said at least one supporting member 50 is displaceably connected to the prosthetic part 12, and configured to transfer load from the prosthetic part, via the displaceable connection, to the pelvic bone, when implanted (see fig 23), and wherein 
- said at least one artificial hip joint surface 12 is configured to function as an articulating surface (see fig 23) and said displaceable protruding supporting member 50 (displaceable during implantation) is configured to transfer load acting in the direction of the acetabulum and caput femur center axis (transfers load into the bone in which 50 is nailed), when the displaceable protruding supporting member 50 is displaced in a direction more perpendicular than parallel to the prosthetic part's 12 axis and is implanted. (fig 21, 23; more perpendicular than parallel to the center axis based on the angle)
However, Tarabishy does not teach placing the prosthetic part in a through-going hole in the pelvic bone from the side opposite a concave portion of the acetabulum of the human patient.
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
In regard to claim 79, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, and further teaches said medical device 12 comprises at least two parts, and wherein said at least two parts (20i, j, f) are adapted to be connected to each other after insertion in a hip joint. (fig 21, 2)
In regard to claim 80, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, and further teaches wherein said medical device further comprises an artificial caput femur surface 110.
In regard to claim 83, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, and further teaches said artificial acetabulum surface 12 is adapted to have a varying maximum diameter (see multiple segments 20h, I, f; fig 1) for insertion through a hole in the pelvic bone (intended use).
However, Tarabishy does not teach that the artificial acetabulum is inserted from the side opposite the concave portion of the acetabulum (interpreted as the posterior or rear).
As previously discussed, Hyde teaches insertion of an artificial implant from the side opposite the concave portion of the acetabulum of said human patient (2K, [0005]).  Hyde further teaches said hole having a diameter smaller than said largest diameter of said artificial acetabulum surface, when said artificial acetabulum surface is placed in a functional hip joint. [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
In regard to claim 84, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, but does not teach inserting the implant through a hole opposite the concave portion of the acetabulum.
Hyde further teaches said hole has a diameter and wherein largest diameter of said artificial acetabulum surface is larger than said hole, thus said medical device being adapted to hinder said artificial acetabulum surface from passing through said hole, after being placed in a functional hip joint. [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
In regard to claim 86, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, and further teaches said medical device comprises at least two parts (20h, 20i, 106, see fig 1), and wherein said at least two parts are adapted to be connected to each other after insertion in the hip joint (fig 1; abstract) of a human patient to form said artificial acetabulum surface (fig 1).
In regard to claim 87, Tarabishy meets the claim limitations as discussed in the rejection of claim 78, 
and further teaches said at least one supporting member 50 is adapted to be at least one of: 
in connection with the bone surrounding said hole (see fig 21), and wherein the bone directly or indirectly carries said load (fig 21), 
adapted to be fixated through an inner cortex of the pelvic bone to carry said load, 
and adapted to be fixated to a surface of the pelvic bone which is substantially opposite the concave portion of the acetabulum to carry said load.     
In regard to claim 88, Tarabishy teaches a method of treating hip joint osteoarthritis in a human patient (by removing a hip joint surface, osteoarthritis will be treated) by providing at least one artificial hip joint surface 12, 
the hip joint comprising an acetabulum, being a part of the pelvic bone, and a caput femur being a part of the femoral bone, and having a partly spherical form having a largest diameter (this describes an anatomical hip joint), said method comprises the steps of: 
- inserting said at least one artificial hip joint surface 12 (fig 21), 
- placing said artificial hip joint surface 12 in contact with the pelvic bone  (fig 21) direct (fig 21) or indirect and in connection with the caput femur or an artificial replacement therefore, and 
- fixating said at least one artificial hip joint surface such that said artificial hip joint surface can transfer a load from said at least one artificial hip joint surface to the pelvic bone through said direct or indirect contact with the pelvic bone.
However, Tarabishy does not teach placing the prosthetic part in a through-hole in the pelvic bone from the side opposite a concave portion of the acetabulum of the human patient (opposite the anterior is the posterior).
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].

Claims 72-73, 81-82 and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarabishy (2003/0060889A1) in view of Hyde (2002/0095214A1) and further in view of Geremakis (2004/0167629A1).

In regard to claim 72, Tarabishy meets the claim limitations as discussed in the rejection of claim 71, and further teaches said medical device comprises the artificial caput femur surface 110.
However, Tarabishy does not teach the caput femur surface is adapted to have a varying maximum diameter or that the artificial caput femur surface is to be inserted through a hole in the pelvic bone from a side opposite the concave portion of the acetabulum.
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum. Hyde further teaches said hole has a diameter and wherein largest diameter of said artificial part surface is larger than said hole, thus said medical device being adapted to hinder said artificial acetabulum surface from passing through said hole, after being placed in a functional hip joint. [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
Geremakis teaches said artificial caput femur surface is adapted to have a varying maximum diameter. [0009] fig 24D-E
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the femoral head of Tarabishy to have a varying diameter (modular) as taught by Geremakis because this design allows a smaller incision, accelerated recovery and decreased scarring (abstract). 
In regard to claim 73, Tarabishy meets the claim limitations as discussed in the rejection of claim 71, and further teaches said medical device comprises the artificial caput femur surface 110 and that the artificial caput femur surface 110 is placed in a functional hip joint (fig 23).
However, Tarabishy does not teach the caput femur surface is adapted to have a varying maximum diameter or be inserted through a hole in the pelvic bone.
Geremakis teaches said artificial caput femur surface is adapted to have a varying maximum diameter. [0009] fig 24D-E
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the femoral head of Tarabishy to have a varying diameter (modular) as taught by Geremakis because this design allows a smaller incision, accelerated recovery and decreased scarring (abstract). 
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum. Hyde further teaches said hole has a diameter smaller than the largest diameter of said artificial caput femur surface, when said artificial caput femur surface is placed in a functional hip joint [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
In regard to claim 81, Tarabishy meets the claim limitations as discussed in the rejection of claim 80, but does not teach said artificial caput femur surface is adapter to have a varying diameter or is to be inserted opposite the concave portion of the acetabulum.
Geremakis teaches said artificial caput femur surface is adapted to have a varying maximum diameter. [0009] fig 24D-E
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the femoral head of Tarabishy to have a varying diameter (modular) as taught by Geremakis because this design allows a smaller incision, accelerated recovery and decreased scarring (abstract). 
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum. Hyde further teaches said hole has a diameter smaller than the largest diameter of said artificial caput femur surface, when said artificial caput femur surface is placed in a functional hip joint [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
In regard to claim 82, Tarabishy meets the claim limitations as discussed in the rejection of claim 80, but does not teach said artificial caput femur surface is adapted to have a varying maximum diameter or is inserted from the side opposite the concave portion of the acetabulum.
Geremakis teaches said artificial caput femur surface is adapted to have a varying maximum diameter. [0009] fig 24D-E
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the femoral head of Tarabishy to have a varying diameter (modular) as taught by Geremakis because this design allows a smaller incision, accelerated recovery and decreased scarring (abstract). 
Hyde teaches placing the prosthetic part in a through-going hole in the pelvic bone (see figure 2K) from the side opposite a concave portion of the acetabulum of the human patient [0005].  Opposite is interpreted to mean to the rear or posterior of the acetabulum. Hyde further teaches said hole has a diameter smaller than the largest diameter of said artificial caput femur surface, when said artificial caput femur surface is placed in a functional hip joint [0011: hole to receive the implant; 0016: implant assembly configured to couple with others to form the implant assembly in situ; 0018]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the transosseous core approach of Hyde with the method of Tarabishy because the transosseous approach requires smaller incisions and the technique does not interfere with normal anatomical structures surrounding the joint [0006].
In regard to claim 85, Tarabishy meets the claim limitations as discussed in the rejection of claim 80, but does not teach the artificial caput femur surface has at least two parts.
Geremakis teaches said artificial caput femur surface comprises at least two caput femur surface parts (fig 24A-E; parts 420, 401, 410), and wherein said at least two artificial caput femur surface parts are adapted to be connected to each other after insertion in a hip joint of a human patient to form an artificial caput femur surface (fig 23; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the femoral head of Tarabishy to have a varying diameter (modular) as taught by Geremakis because this design allows a smaller incision, accelerated recovery and decreased scarring (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774